Formal Matters
In respond to telephone interview on 05/25/2022, Applicant's request for withdrawal of the previous Non-Final Office Action is persuasive because the previous Office Action mailed 04/22/2022 did not include the amended claim 16 (see Interview summary attached), therefore, the Office Action mailed 04/22/2022 is now withdrawn.  This action is meant to remedy the errors. As such, the period for reply has been reset from the mailing date of this action.  
.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/24/2020, 03/23/2021 & 10/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR101521267 B1) in view of Hopkins et al. (U.S. 2012/0321934 A1).  
Regarding claim 1, Hopkins et al. disclose  device for simultaneously inspecting a plurality of secondary battery cell pouches as seen in Fig. 3a, the device comprising:

a support member 10; a movable member 20 installed to face the support member 10 (see pars. 0020-0021, wherein the inspection tray 1 for a secondary battery according to an embodiment of the present invention includes a frame 10, a lift 20, a vertical power providing means 30, and a guide part ( 40) and a close contact unit (50); the frame 10 is formed in a substantially rectangular parallelepiped shape, and a receiving space 11 with an open upper portion is formed therein, and serves to support each configuration to be described later as well as to form an overall appearance); a guide member 40 configured to guide each pressing panel to allow adjustment of the gap between the adjacent pressing panels (guide members 41-42 provided in the vertical direction at one side of frame 10); and a pressing driver 52 configured to move the movable member towards and away from the support member so as to be capable of pressing and releasing a secondary battery cell pouch (see par. 003, wherein the secondary battery are pouch-type batteries) located between the adjacent pressing panels (see claim 1;  pars. 0020-0021 & 0025, wherein the driver or 52 providing the movement force to a par of contact plates and contact plate connected to shaft 52).
Jeong et al.  is not understood to explicitly disclose a plurality of pressing panels installed in parallel between the support member and the movable member, adjacent pressing panels being coupled to allow adjustment of a gap between the adjacent pressing panels by movements of the movable member towards and away from the support member.  In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 installed in parallel between the support member 2404 and the movable member 3612-3617, coupled to allow adjustment of a gap between each other by front and rear movements of the movable member (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

    PNG
    media_image1.png
    736
    573
    media_image1.png
    Greyscale


As to claim 2, Jeong et al. fail to disclose  further comprising: a current inspector configured to apply a voltage to the secondary battery cell pouch (see par. 003, wherein the secondary battery are pouch-type batteries) and measure its current.
In related art, US 2012/0321934 to Hopkins et al. discloses a current inspector 1612 (see par. 0114, wherein A current sensor 1612 monitors the amount of high voltage current flowing in or out of the energy storage module 136. That information is optionally provided to the controller module 908. If the current exceeds a certain threshold, the high voltage interlock 606 is triggered and the high voltage power is disconnected from the electronics within the high voltage junction box 308. In one embodiment, current sensor 1612 is a dual range sensor).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the controller as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0114 & 0120-0121).

As to claim 3, Jeong et al. disclose  further comprising: an electrode module configured to be connectable to one electrode terminal of the secondary battery cell pouch (see par. 003, wherein the secondary battery are pouch-type batteries) disposed in the gap between the adjacent pressing panels to thereby apply or receive current (see par. 0007-0008, wherein inspection tray 100 for secondary batteries, a pair of adhesion panels 120 press both sides of the inflated pouch so that the gap between each battery cell is in close contact with the pouch as compactly as possible; the capacity of the battery is increased by squeezing so that the electrolyte is evenly spread inside). 

As to claim 4, Jeong et al. disclose  The device of claim 1, connection links 310 & 320 extending across the gap, each connection link 310-320 having a guide via screw holes 400 formed in the connection links 310-320 and the connection pins which are arranged alternately up and down, allow a sliding coupling unit  41 to be prepared in a manner that the guide member is slidably coupled, and allow the support roller to be prepared to be supported on a ground by a roller coupling unit of a lower side of part of the contact panels 51 (see pars. 0011, 0015, 0029 & 0033).
Jeong et al. fail to disclose the pressing panels, wherein pressing panels are prepared such that pressure panel facing the gap are provided on both sides, respectively, to thereby be coupled to each other so that the gap is adjustable by the connection links.
In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 facing the gap are provided on both sides, respectively, to thereby be coupled to each other so that the gap is adjustable by the connection links installed in parallel between the support member 2404 and the movable member 3612-3617 which coupled to allow adjustment of a gap between each other by front and rear movements of the movable member (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 5, Jeong et al. disclose the electrode module (see par. 0007-0008, wherein inspection tray 100 for secondary batteries, a pair of adhesion panels 120 press both sides of the inflated pouch so that the gap between each battery cell is in close contact with the pouch as compactly as possible; the capacity of the battery is increased by squeezing so that the electrolyte is evenly spread inside).
Jeong et al. fail to disclose the pressing panels, wherein pressing panels is installed in plurality between the pressure panels, and is fixed to the pressing panel to thereby move together with the pressing panel.
In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 wherein pressing panels is installed in plurality between the pressure panels, and is fixed to the pressing panel to thereby move together with the pressing panel 3610 and the movable member 3612-3617 which coupled to allow adjustment of a gap between each other by front and rear movements of the movable member (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 6, Jeong et al. disclose  wherein the electrode module comprises: a fixed member fixed 42a to one side (see par. 0027); an electrode actuator fixed to the fixed member and having movable tips disposed to be moveable to allow a gap adjustment between the movable tips (see par. 0022); a fixed piece 42a fixed to each of the movable tips (see par. 0027, wherein fixing part 42a fixedly installed on one side of the upper part of the frame 10, and a supporter 42b installed movably in the width direction of the secondary battery on one side of the fixing part 42a. is configured to include, and supports the other end not supported by the first guide member 41 among both ends of the secondary battery so that the secondary battery can be easily moved downward together with the first guide member 41 plays) ; and an electrode connection unit configured to be in surface contact with both side surfaces of the electrode terminal of the secondary battery cell (see par. 003, wherein the secondary battery are pouch-type batteries) when driven by the electrode actuator, the electrode connection unit being installed to face each other to each of the fixed pieces 42a (see pars. 0025-0027).
Jeong et al. fail to disclose the pressing panels. In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 7, Jeong et al. disclose  wherein the electrode module configured to be installed in a mounting groove 41 in which a guide hole extending in the width direction of the secondary battery cell pouch (see par. 003, wherein the secondary battery are pouch-type batteries)  is formed in the fixed member via upper part of frame 10, and the fixed position 42a is varied in the width direction by a fixing bolt 130 inserted into a desired position in the guide hole 21 and screwed into the mounting groove (see pars. 0023-0025).
Jeong et al. fail to disclose the pressing panels. In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 8, Jeong et al. fails to disclose  wherein the current inspector comprises: a power supply configured to apply a voltage so that the cell pouch pressurized by the pressing panel reaches a voltage in a predetermined range; and a current measuring unit configured to measure a current value of the cell pouch (see par. 003, wherein the secondary battery are pouch-type batteries).
In related art, US 2012/0321934 to Hopkins et al. discloses a current inspector 1612 having power supply via voltage junction box 308 configure to apply a voltage to battery cells  1702 and current measuring unit measure a current value of the cell pouch 1704 (see par. 0114, wherein A current sensor 1612 monitors the amount of high voltage current flowing in or out of the energy storage module 136. That information is optionally provided to the controller module 908. If the current exceeds a certain threshold, the high voltage interlock 606 is triggered and the high voltage power is disconnected from the electronics within the high voltage junction box 308).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the controller as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0114 & 0120-0121).

As to claim 10, Jeong et al. disclose  further comprising: a guide 41 or 42 installed on an upper part of each contact panel 51 to guide an entry and exit of the secondary battery cell pouch (see par. 003, wherein the secondary battery are pouch-type batteries) with respect to the gap (see pars. 0023-0025).
Jeong et al. fail to disclose the pressing panels. In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 11, Jeong et al. disclose  wherein the guide unit comprises: a support shaft extending vertically upward from an upper end of the contact panel 51; a guide tip 52 (see par. 0031); and a hinge guide 41 having an upper portion hinged to opposite sides of the guide tip, the hinge guide 41 having a diamond or triangle like shape to be disposed toward a gap side so that a central portion protrudes toward the gap side (see par. 0028, wherein, the supporter (42b) is formed in an approximately diamond or triangle shape, and a support surface 42ba is formed on one side of the front side of the secondary battery when one end of both ends of the secondary battery is inserted into the guide hum 41a).
Jeong et al. fail to disclose the pressing panels. In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 12, Jeong et al. disclose  further comprising: an elastic supporter 42b comprises: a fixed panel fixed to face the support member; and a compression spring inserted into the guide member so as to be positioned between the fixed panel and the support member (see par. 0028, wherein, the supporter (42b) is formed in an approximately diamond or triangle shape, and a support surface 42ba is formed on one side of the front side of the secondary battery when one end of both ends of the secondary battery is inserted into the guide hum 41a).
Jeong et al. fail to disclose the pressing panels configured to elastically support the support member to be restored toward the pressing panels.
In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 so that it can configured to elastically support the support member to be restored to the pressing panels (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 13, Jeong et al. fail to disclose  a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect.
In related art, US 2012/0321934 to Hopkins et al. discloses a controller 908 (see par. 0093-0094) a pressing tray 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 so that it can configured to elastically support the support member to be restored to the pressing panel side, wherein the elastic supporter (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 14, Jeong et al. fail to disclose  wherein the controller determines whether there is a defect by comparing an average value of current values measured by the current inspector for 2 to 10 seconds with the reference value.
In related art, US 2012/0321934 to Hopkins et al. discloses a controller 908 (see par. 0093-0094) wherein the controller 908 determines whether there is a defect by comparing an average value of current values measured by the current inspector for 2 to 10 seconds with the reference value (see par. 0114, wherein a current sensor 1612 monitors the amount of high voltage current flowing in or out of the energy storage module 136. That information is optionally provided to the controller module 908. If the current exceeds a certain threshold, the high voltage interlock 606 is triggered and the high voltage power is disconnected from the electronics within the high voltage junction box 308. In one embodiment, current sensor 1612 is a dual range sensor)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 15, Jeong et al. fail to disclose a pressing pad or a pressing piece attached to one side or opposite side of each pressing panel. In related art, US 2012/0321934 to Hopkins et al. discloses a pressing tray/pad 3610 that pressing panels via compressing the springs and relieving the pressure inside the enclosure 2404 of Fig. 36, the pressing panel 3610 (see par. 0138, wherein the pressure relief panel 3610 includes a compliant seal 3710 which seals a vent opening 3616 in the enclosure 2404. The pressure relief panel 3610 and seal 3710 are held against the vent opening by bracket 3614 in conjunction with springs 3612. The bracket 3614 is secured to the enclosure 2404 with fasteners, such as screws 3617. Springs 3612 are held between the bracket 3614 and pressure relief panel 3610 and hold the pressure relief panel 3610 in place)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the pressing plate as taught by Hopkins et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order for a controller configured to be respectively connected to the pressing driver and the current inspector to thereby control each operation of the pressing driver and the current inspector, and compare a current value measured by the current inspector with a reference value to thereby determine whether there is a defect (see Hopkins’s par. 0138 & 0140).

As to claim 16, Jeong et al. disclose further comprising a support roller 52 connected to each of pressing panel or contact unit 50 with contact plate 51 by a roller coupler via frame 10 (see par. 0029).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR101521267 B1) in view Hoigome (U.S. 2003/0222929 A1).  
As to claim 9, Jeong et al. disclose  wherein the pressing driver 52a comprises: a drive motor 52b configured to supply a driving force (see par. 0033); a drive timing pulley configured to be rotated by the drive motor; guide pulleys 40 configured to be respectively installed side by side on both sides of the drive timing pulley; driven timing pulleys configured to be respectively installed on opposite sides of the drive timing pulley (see pars. 0032-0033, wherein shaft 52d is formed to extend from one side of the second plate 52da, one side of which is screwed to the driven gear 52b, and one side of the close contact plate 51 is inserted into one side. It is configured to include a second moving bar 52db having a second coupling groove  to be coupled thereto, and as the driven gear 52b rotates, the second plate 52da and the second moving bar 52db move together, it serves to provide a moving force to the adhesion plate 51 coupled to one side of the moving bar) and a lead screw configured to be fixed to each of the driven timing pulleys so as to be rotated together (see par. 0031), screwed through opposite sides of the movable member, and inserted into the through hole of the pressing panel (see pars. 0039-0040).
Jeong et al. fail to disclose a timing belt configured to be connected to the driven timing pulley from the drive timing pulley so as to be guided to the guide pulley and thereby transmit a rotational force.
In related art, US 2003/0222929 to Hoigome discloses a similar field of invention as seen in Fig. 5, wherein a timing belt 107 configured to be connected to the driven timing pulley from the drive timing pulley so as to be guided to the guide pulley and thereby transmit a rotational force (see par. 0044, wherein a carriage motor 113 is transmitted to the carriage 103 through a motor pulley 112, a follower pulley 111, and a timing belt 107 so that the carriage 103 is reciprocating moved in the directions of arrows a and b along a guide shaft 105).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Jeong et al. to be able to use the timing belt system as taught by Hoigome as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to guide to the guide pulley and thereby transmit a rotational force, and a lead screw configured to be fixed to each of the driven timing pulleys so as to be rotated together (see Hoigome’s par. 0044).

    PNG
    media_image2.png
    461
    750
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		May 25, 2022.

/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858